Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 11, 2013, with respect to the consolidated financial statements, and internal control over financial reporting included in the Annual Report of ReachLocal, Inc. on Form 10-K for the year ended December 31, 2012. We hereby consent to the incorporation by reference of said reports in the Registration Statements of ReachLocal, Inc. on Form S-3 (File No. 333-175399, effective July 8, 2011) and on Forms S-8 (File No. 333-166971, effective May 20, 2010, File No. 333-172321, effective February 18, 2011 and File No. 333-180135, effective March 15, 2012). /s/ GRANT THORNTON LLP Irvine, California March 11, 2013
